Citation Nr: 0421325	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-13 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1988 to 
May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The veteran's service medical records indicate that he 
underwent psychiatric treatment during service, to include a 
period of inpatient treatment in June and July 1990.  A June 
1990 progress note indicates a diagnosis of adjustment 
disorder with depressed mood.  

The records of private and VA treatment since the veteran's 
service discharge also show psychiatric treatment.  VA 
treatment notes indicate a diagnosis of recurrent major 
depressive disorder.  

Although the records show psychiatric treatment in service 
and a current psychiatric diagnosis, the veteran has not been 
afforded a VA examination to determine the likely etiology of 
the claimed psychiatric disorder.  The Board therefore 
concludes that an examination should be conducted before 
further appellate consideration of the claim can be carried 
out.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed acquired psychiatric disorder.  
The veteran should be properly notified 
of the date, time and location of the 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  Based upon 
the review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
innocently acquired psychiatric 
disability is etiologically related to 
any incident of the veteran's active 
military service.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.  

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO should then adjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and be afforded an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




